Citation Nr: 1454963	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  10-35 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for mechanical low back strain.

2.  Entitlement to an evaluation in excess of 10 percent for patellofemoral pain syndrome, right knee.

3.  Entitlement to an evaluation in excess of 10 percent for right hip piriformis syndrome.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and R.M.

ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's claims for entitlement to increased evaluations for mechanical low back strain, patellofemoral pain syndrome, right knee, and right hip piriformis syndrome.

A hearing was held on October 22, 2012, in Milwaukee, Wisconsin, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the case for further development in April 2014.  That development was completed, and the case was returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Reason for remand:  To provide the Veteran with adequate contemporaneous VA examination.

Pursuant to the Board's April 2014 remand instructions, the Veteran was provided with additional VA examination, in June 2014, to assess the current severity of her mechanical low back strain, patellofemoral pain syndrome of the right knee, and right hip piriformis syndrome.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons specified below, the Board finds that the June 2014 VA examinations were inadequate.   

In evaluating disability of the joints, the RO must analyze evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Court of Appeals for Veterans Claims (Court) has held that, in order to adequately portray the functional loss of musculoskeletal disabilities, examination reports must not only "express an opinion on whether pain could significantly limit functional ability during flare ups," but should also, if feasible, express any resultant loss in range of motion in terms of degrees of additional range of motion loss.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The June 2014 examiner recorded the Veteran's reported subjective symptoms.  However, despite the symptoms noted below, the examiner checked the box for "no" with regard to the question of whether the Veteran reports that flare-ups impact the function of the joint.

With regard to her mechanical low back strain, the Veteran stated that when she lifts heavy objects (such as 30 pounds), she noted an onset of stiffness and sharp pain arising from the right medial spine at L1 level which radiates lateral and inferior to the right lateral pelvic brim.  The frequency was noted as 1-2 times per week, with duration of 15-20 minutes per episode, but rarely up to 60 minutes, with a pain severity of 7 out of 10.  The Veteran also described spontaneous onset of a catch in her back which may be associated with lifting, sudden turning as in right lateral rotation, or lying in bed at night.  She reported a frequency of 2 times per week, with duration of 1-2 minutes and rarely up to 8-10 hours, with a pain severity of the acute spasm as 10 out of 10.

With regard to her right hip, the Veteran reported that she experiences a sensation of stiffness in the right hip if she sits for longer than 30 minutes, and stated that standing causes sharp pain upon arising after sitting for too long.  The pain was stated as arising from the lateral right superior hip and radiating down the right lateral and medial thigh and sometimes to the foot.  She stated this occurs daily, with duration of 10-15 minutes per episode and a pain severity of 6 out of 10.  The Veteran also said that sitting on the commode for more than 5-10 minutes causes numbness in the right leg, with this occurring on average twice per week and taking 5-10 minutes to resolve.  The VA examiner specifically noted that numbness in leg was classified as decreased sensation without motor loss noted.

With regard to her right knee, the Veteran reported that she gets sharp stabbing pain and experiences a sensation of being unable to straighten the right knee after walking more than half a mile or sitting for more than 60 minutes.  She stated that when she thereafter straightens the knee, she notes crepitation with extension.  She reported experiencing this three to four times each week, with a typical duration of 30-45 minutes with a pain severity of 7 out of 10.

The symptoms described above, which seem to describe "flare-ups" of the service connected conditions, run counter to the VA examiner's endorsement that the Veteran does not report that flare-ups impact the function of the joints.

In its April 2014 Remand, the Board directed that the examiner was to provide an opinion regarding whether there was additional functional impairment during flare-ups, specifying that any additional loss of range of motion should be noted in terms of degrees of motion lost, if possible.  In response to this, the VA examiner included the following statement with regard to each relevant joint disability:

Pain, weakness, fatigability, or incoordination is not noted to significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.

Additional loss in ROM due to pain, weakness, fatigability or incoordination on use or during flare-ups is not noted.

Veteran is not having a flare up today and in the absence of further objective evidence I am unable to determine additional functional loss without resorting to conjecture.  OR when the joint is used repeatedly over a period of time.  

Given the uniform format in which these statements are provided, without any variance regarding the Veteran's reported symptoms related to flare-ups, it is unclear whether the VA examiner considered the reported symptomatology in stating that additional loss of range of motion is not noted during flare-ups.   The fact that the Veteran was not experiencing a flare-up at the time of the examination should not preclude consideration of potential additional functional loss based on a review of the claims file and contemplation of the Veteran's competent reports regarding her experienced symptomatology during flare-ups of the condition.  On remand, special care should be taken to ensure an adequate opinion is rendered on this front.

Subsequent to the June 2014 VA examinations, the Veteran submitted a VA Disability Benefits Questionnaire (DBQ) form that appears to have been completed by a private physician.  The October 2014 private DBQ includes findings that would appear to indicate a worsening of each of the service connected disabilities here on appeal.  Regarding the right knee, the June 2014 VA examination noted no objective evidence of painful motion and no functional loss and/or functional impairment of the knee while the October 2014 DBQ notes pain on movement and 5 degrees less flexion than the June 2014 VA examination.  Regarding the right hip, the October 2014 DBQ documented additional loss of range of motion as compared to the June 2014 VA examination.  The October 2014 DBQ noted abduction to 20 degrees, adduction to 20 degrees, and external rotation to 45 degrees.  The June 2014 VA examination noted abduction to 45 degrees, adduction to 25 degrees, and external rotation to 60 degrees.  Regarding the Veteran's low back, the October 2014 DBQ seems to document significant additional limitation of motion as compared to the June 2014 VA examination.  The October 2014 DBQ notes forward flexion of 15 degrees with pain mid spine and lateral to each side and extension to 5 degrees with pain on the right greater than left.  The June 2014 VA examination documents flexion to 80 degrees with objective evidence of pain beginning at 60 degrees, and extension of 30+ degrees, with pain noted at 20 degrees.  Additionally, the October 2014 DBQ recorded the Veteran's description of milder flare-ups impacting the function of the thoracolumbar spine for a few hours, and moderate flares lasting for days.

The Court has held that a Veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Because the medical evidence submitted subsequent to the most recent VA examination appears to demonstrate increased symptomatology, additional VA examination is needed.

On remand, the Veteran should be scheduled for a VA examination to ascertain the current severity of her mechanical low back strain, right hip piriformis syndrome, and right knee patellofemoral pain syndrome.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA joints examination with an appropriate medical professional to determine the current severity of her service-connected mechanical low back strain.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any 
electronic records, were reviewed in connection with this examination. 

a.  The examiner must conduct full range of motion studies of the thoracolumbar spine and document findings in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.

b.  The examiner must then provide specific findings as to the range of motion of the thoracolumbar spine after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c.  Then, after reviewing the Veteran's complaints and medical history, and requesting further detail from the Veteran, if necessary, provide an opinion regarding whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination during flare-ups.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible.  Any additional loss of range of motion of the Veteran's back during flare-ups should be noted in terms of degrees of motion lost as well as additional symptomatology which results, to the extent possible.  The examiner should consider the Veteran's described symptomatology, as well as medical evidence of record, in making this determination.  If approximate degrees of motion lost cannot be feasibly determined, the examiner must explain why this information cannot be provided.  The examiner is advised that a lack of objective evidence of a flare-up at the time of the examination alone will not be a sufficient basis for a statement that he/she cannot provide an opinion without mere conjecture.

*The examiner's attention is directed to the Veteran's October 2012 testimony at the Board hearing that there are times when her back tightens when she leans over, such that she cannot straighten up until she releases some of the muscle tension; sometimes remaining bent for 10-15 minutes and sometimes being rendered unable to stand up straight all day.

*The examiner's attention is further directed to the June 2014 VA examination report, which documents the Veteran's description of the symptoms and frequency of flare-ups.

d.  The examiner should also state whether the Veteran has any neurologic abnormalities present, including but not limited to any bowel or bladder impairment or radicular pain, and indicate whether it is at least as likely as not (50 percent probability or greater) that any such neurologic abnormality is related to the Veteran's service-connected mechanical low back strain.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for all opinions expressed should be provided and a discussion of the facts and medical principles involved should be included.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  Arrange for the Veteran to undergo a VA joints examination with an appropriate medical professional to determine the current severity of her service-connected patellofemoral pain syndrome, right knee.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

a.  The examiner must conduct full range of motion studies of the right knee and document findings in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.

b.  The examiner must then provide specific findings as to the range of motion of the right knee after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c.  Then, after reviewing the Veteran's complaints, medical history, and requesting further detail from the Veteran, if necessary, provide an opinion regarding whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination during flare-ups.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible.  Any additional loss of range of motion of the Veteran's right knee during flare-ups should be noted in terms of degrees of motion lost as well as additional symptomatology which results, to the extent possible.  The examiner should consider the Veteran's described symptomatology, as well as medical evidence of record, in making this determination.  If approximate degrees of motion lost cannot be feasibly determined, the examiner must explain why this information cannot be provided.  The examiner is advised that a lack of objective evidence of a flare-up at the time of the examination alone will not be a sufficient basis for a statement that he/she cannot provide an opinion without mere conjecture. 

*The examiner's attention is directed to the Veteran's testimony at the October 2012 Board hearing that she experiences soreness and swelling of her right knee after being on her feet during the day or after overuse such as excess bending, walking, and going up and down stairs.

*The examiner's attention is further directed to the June 2014 VA examination report, which documents the Veteran's description of the symptoms and frequency of flare-ups.

d.  Fully describe any findings regarding the Veteran's right knee instability, including whether there is objective evidence of instability of the knee joint, locking, effusion, subluxation, or any other manifestation.  Fully discuss the frequency and severity of such instability.

A clear rationale for all opinions expressed should be provided and a discussion of the facts and medical principles involved should be included.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  Arrange for the Veteran to undergo a VA joints examination with an appropriate medical professional to determine the current severity of her service-connected right hip piriformis syndrome.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

a.  The examiner must conduct full range of motion studies of the right hip and document findings in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.

b.  The examiner must then provide specific findings as to the range of motion of the right hip after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c.  Then, after reviewing the Veteran's complaints, medical history, and requesting further detail from the Veteran, if necessary, provide an opinion regarding whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination during flare-ups.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible.  Any additional loss of range of motion of the Veteran's right hip during flare-ups should be noted in terms of degrees of motion lost as well as additional symptomatology which results, to the extent possible.  The examiner should consider the Veteran's described symptomatology, as well as medical evidence of record, in making this determination.  If approximate degrees of motion lost cannot be feasibly determined, the examiner must explain why this information cannot be provided.  The examiner is advised that a lack of objective evidence of a flare-up at the time of the examination alone will not be a sufficient basis for a statement that he/she cannot provide an opinion without mere conjecture.

*The examiner's attention is directed to a November 17, 2012 private treatment record documenting the Veteran's report that her hip will occasionally give out approximately two times per month, when bending and lifting her daughter, and that her hip has locked on her in the past where she cannot bend or straighten her hip. 

*The examiner's attention is further directed to the June 2014 VA examination report, which documents the Veteran's description of the symptoms and frequency of flare-ups.

A clear rationale for all opinions expressed should be provided and a discussion of the facts and medical principles involved should be included.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  After completion of 1-3 above, review the requested medical opinions to ensure they are responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  

5.  After completion of the aforementioned development, readjudicate the claims for entitlement to evaluations in excess of 20 percent for mechanical low back strain, in excess of 10 percent for patellofemoral pain syndrome, right knee, and in excess of 10 percent for right hip piriformis syndrome.  If the benefits sought on appeal are not granted in full, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



